Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election without traverse of Group I, claims 170-173, in the reply filed on 12/23/2020 is acknowledged.  Claims 170-184 are pending in the application. Claims 174-184 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. 
Claims 170-173 are currently under examination and the subject matter of the present Office Action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 170-174 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,586,937 (herein referred to as ‘937). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to a racemic mixture:

    PNG
    media_image1.png
    271
    277
    media_image1.png
    Greyscale
(claim 170) and the enantiomer: 
    PNG
    media_image2.png
    285
    287
    media_image2.png
    Greyscale
(claim 171).
While the claims of ‘937 are drawn to the enantiomer:

    PNG
    media_image3.png
    227
    278
    media_image3.png
    Greyscale

It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to isolate both optically active isomers from a mixture of the compounds with the 
Thus, there would have been prima facie obvious motivation to combine the (references) to produce the instantly claimed compound with reasonable likelihood of success. A pure optical isomer is not patentable over the racemic mixture unless it possesses properties not possessed by the racemic mixture. In re Anthony, 414 F.2d 1383, 162 USPQ 594 (CCPA 1969).
Finally, it is noted that the instant specification states that “structures depicted herein are also meant to include all stereoisomeric (e.g. enantiomeric, diastereomeric, atropoisomeric and cis-trans isomeric) forms of the structure…” (paragraph [0020]).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA PAGONAKIS whose telephone number is (571)270-3505.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







AP

/ANNA PAGONAKIS/
Primary Examiner, Art Unit 1628